      Case 1:20-cv-04807-JMF-RWL Document 47 Filed 07/21/21 Page 1 of 2




July 21, 2021

BY ECF
The Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court - Southern District of New York                                    7/21/2021
500 Pearl St.
New York, NY 10007

                Re: A.C. et al., v. New York City Department of Education, et al.,
                    20-cv-4807 (JMF)

Dear Judge Lehrburger:

        I represent the Plaintiffs in the above-referenced action and am writing jointly to
respectfully request an adjournment of the settlement conference currently scheduled for July 28,
2021 and a corresponding adjournment of today’s deadline for the parties to submit their pre-
conference submissions and Attendance Acknowledgment Forms. Docket Entry 45. This is the
parties’ fourth adjournment request, and the Court has granted the parties’ prior requests.

        This is an action inter alia pursuant to the Individuals with Disabilities Education
Improvement Act, 20 U.S.C. § 1400 et seq., in which Plaintiff A.C. alleges that Defendants
failed to implement impartial hearing orders over the course of several school years with
regards to Plaintiff J.V., a young man with multiple disabilities who is deaf and blind. As a
result of his health conditions, J.V. has missed an extensive amount of school due to
hospitalizations.

        Defendants have provided Plaintiffs with an initial service accounting and Plaintiffs
have requested additional information. Additionally, Plaintiffs believe that limited discovery
from a nonparty, non-public school that the Student attended during some of the school years
in questions is necessary to craft a global settlement demand. The parties propose serving the
non-party discovery no later than July 30, 2021.

        Additionally, Plaintiffs intend to seek to amend the complaint to add claims concerning
the 2019-2020 school year, Impartial Hearing Case # 184037, which was initially pled in the
original complaint. Since the filing of the original complaint, however, there has been a
subsequent decision in Case # 184037. Plaintiffs propose providing Defendants with a
proposed amended complaint no later than August 9, 2021. Defendants will inform Plaintiffs
whether they consent to the amended complaint no later than August 16, 2021. If Defendants
consent, Plaintiffs will file the amended complaint no later than August 20, 2021. If
Defendants oppose the amended complaint, Plaintiffs respectfully request leave to file a
motion to amend the complaint no later than September 10, 2021; Defendants will file their
opposition no later than October 1, 2021; Plaintiffs will file their reply no later than October
15, 2021.


1115 BROADWAY, 12TH FL.                            42 WEST 24th STREET, 2ND FLOOR
NEW YORK, NY 10010                                           NEW YORK, NY 10010
                                  WWW.SPECIALEDLAWYER.COM
      Case 1:20-cv-04807-JMF-RWL Document 47 Filed 07/21/21 Page 2 of 2




         At this time, the parties believe that a settlement conference with Your Honor is
premature. For these reasons, the parties are respectfully requesting an adjournment sine die of
the settlement conference currently scheduled for July 28, 2021 and endorsement of the above
schedule concerning an amended complaint. The parties propose submitting an updated status
report no later than September 10, 2021.

       Thank you for Your Honor’s consideration of this request.

                                                          Respectfully Submitted,


                                                          _________________
                                                          ________________
                                                          Erin O’Connor
                                                               O’Connor, Of Counsel
                                                          The Law Office of Elisa Hyman, P.C.
                                                          Counsel for the Plaintiffs


cc: Philip Frank, Esq., Counsel for Defendants, via ECF




                                              7/21/2021




                                                                                                   2
